Riley, C.J.
(dissenting). The exception in § 24e of the truth in taxation act applies to "a local unit of government that levied ad valorem property taxes for operating purposes of 1 mill or less for its concluding fiscal year.”1 I am convinced that appellant, which each party in this Court has agreed *387was established pursuant to» § 2(1) of the district library act,2 is not "a local unit of government that levied ad valorem property taxes . . . Rather, as reasoned by the Court of Appeals,3 and consistent with the conclusion in the majority opinion in this Court, those taxes were levied by its parent municipality, the county appellee.
Inasmuch as appellant was established pursuant to § 2(1) of the district library act, however, I would expressly limit the decision in this case, unlike the Court of Appeals, to libraries established under that section. Consistent with the operative provisions of the act that apply to libraries established pursuant to § 2(1), including § 5 which relates to the appropriation of funds for the operation of such libraries,4 and the agreement between appellee and the City of Jackson,51 would *388conclude that appellant is not a "taxing unit”6 independent of the municipalities which jointly created it. Thus, I would affirm the decision of the Court of Appeals.
Griffin, J., took no part in the decision of this case._

 MCL 211.24e(12); MSA 7.24(5)(12).


 MCL 397.271 et seq.; MSA 15.1780(1) et seq. In addition to the amici curiae, both appellant and appellee have expressly acknowledged in this Court, both in their briefs and at oral argument, that appellant was established pursuant to § 2(1) of the district library act prior to the effective date of its amendment adding § 2(2).


 146 Mich App 412; 380 NW2d 116 (1985).


 The applicable provisions of § 5 state:
The sums necessary for the establishment and operation of a district library shall be appropriated by the governing or legislative boards of the municipalities entering into the formation of the district library, or by a tax levy for this purpose authorized by a vote of the qualified electors in a participating municipality ....
Unlike other enabling statutes in which the Legislature has expressly delegated its taxing authority, the applicable provisions of § 5 of the district library act do not give the library Board of Trustees the power to tax. Rather, the burden of financing appellant was placed upon the municipalities. Cf. MCL 331.4; MSA 5.2456(4) (Joint Hospital Authority); MCL 119.57; MSA 5.2148(7) (Huron-Clinton Metropolitan Authority); MCL 121.16; MSA 5.2533(46) (Charter Water Authorities).


 Paragraph 9 of that agreement provides:
In each year that the Jackson District Library is operated, the Board of Trustees of the Jackson District Library shall prepare and adopt a library budget for the following fiscal year. A copy of each library budget which is adopted by the Board of *388Trustees of the Jackson District Library shall be submitted to the City and the County within ten (Í0) days after adoption thereof.
Additionally, I would note that, pursuant to the agreement between appellee and the City of Jackson, the full one-mill increase in the maximum limitation on ad valorem property taxes authorized by a vote of the people of Jackson County in 1977 for the purpose of funding a single public library system need not be assessed in any given year.


 MCL 211.24e(l)(g); MSA 7.24(5)(l)(g) provides:
"Local unit of government” or "taxing unit” means a city, village, township, charter township, county, charter county, local school district, intermediate school district, community college district, or authority.